                                                         Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 1 of 22



                                                   1   VENABLE LLP
                                                        Angel A. Garganta (163957)
                                                   2      agarganta@venable.com
                                                        Jessica L. Grant (178138)
                                                   3      jgrant@venable.com
                                                        Amit Rana (291912)
                                                   4      arana@venable.com
                                                        Yuhan Chi (324072)
                                                   5      achi@venable.com
                                                        101 California Street, Suite 3800
                                                   6    San Francisco, CA 94111
                                                        Telephone: (415) 653-3750
                                                   7   Facsimile:     (415) 653-3755

                                                   8   Attorneys for Defendant
                                                       PREMIER NUTRITION CORPORATION
                                                   9   f/k/a JOINT JUICE, INC.

                                                  10                               UNITED STATES DISTRICT COURT

                                                  11                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                                  12
                                                       VINCENT D. MULLINS, individually and on      Lead Case No. 3:13-cv-01271-RS
              101 CALIFORNIA STREET, SUITE 3800




                                                  13   behalf of all others similarly situated,
                   SAN FRANCISCO, CA 94111




                                                                                                    Related to:
VENABLE LLP




                                                  14                         Plaintiff,             3:16-cv-06685-RS (Caiazzo-FL)
                         415-653-3750




                                                                                                    3:16-cv-06703-RS (Lux-CT)
                                                  15          v.                                    3:16-cv-06704-RS (Ravinsky-PA)
                                                                                                    3:16-cv-06708-RS (Sandoval-NM)
                                                  16   PREMIER NUTRITION CORPORATION f/k/a          3:16-cv-06721-RS (Dent-IL)
                                                       JOINT JUICE, INC.,                           3:16-cv-07078-RS (Simmons-MI)
                                                  17                                                3:16-cv-07090-RS (Spencer-MD)
                                                                             Defendant.             3:16-cv-06980-RS (Fishon-NY)
                                                  18                                                3:17-cv-00054-RS (Schupp-MA)
                                                       [THIS DOCUMENT APPLIES TO ALL                3:19-cv-00875-RS (Bland-CA)
                                                  19   RELATED ACTIONS]
                                                                                                    NOTICE OF MOTION AND MOTION
                                                  20                                                FOR JUDGMENT ON THE
                                                                                                    PLEADINGS
                                                  21
                                                                                                    CLASS ACTION
                                                  22
                                                                                                    Date:             August 22, 2019
                                                  23                                                Time:             1:30 p.m.
                                                                                                    District Judge:   Hon. Richard Seeborg
                                                  24                                                Courtroom:        3, 17th Floor, SF

                                                  25

                                                  26

                                                  27

                                                  28

                                                                       DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                         Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 2 of 22



                                                   1                               NOTICE OF MOTION AND MOTION
                                                   2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

                                                   3          PLEASE TAKE NOTICE THAT on August 22, 2019 at 1:30 p.m., in Courtroom 3 of the

                                                   4   above captioned Court, located at 450 Golden Gate Avenue, 17th Floor, San Francisco, CA 94102,

                                                   5   Defendant Premier Nutrition Corporation (“Premier”) will and hereby does move this Court for an

                                                   6   order entering judgment against Plaintiffs in the above captioned matters pursuant to Federal Rule

                                                   7   of Civil Procedure 12(c).

                                                   8          The motion is based upon this Notice of Motion, the accompanying Memorandum of Points

                                                   9   and Authorities in support of the Motion, and the files and records in this action and any further

                                                  10   evidence and argument that the Court may consider.

                                                  11
                                                        Dated: July 18, 2019                          VENABLE LLP
                                                  12
                                                                                                      By:          /s/ Angel A. Garganta
              101 CALIFORNIA STREET, SUITE 3800




                                                  13
                   SAN FRANCISCO, CA 94111




                                                                                                                 ANGEL A. GARGANTA
VENABLE LLP




                                                  14                                                  101 California Street, Suite 3800
                         415-653-3750




                                                                                                      San Francisco, CA 94111
                                                  15                                                  Tel: (415) 653-3750
                                                                                                      Fax: (415) 653-3755
                                                  16                                                  aagarganta@venable.com

                                                  17                                                  Attorneys for Defendant
                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                                       DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                             Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 3 of 22



                                                   1

                                                   2                                                     TABLE OF CONTENTS

                                                   3   I.        INTRODUCTION ...............................................................................................................1
                                                   4   II.       FACTUAL BACKGROUND ..............................................................................................2
                                                   5                       The Joint Juice Product ............................................................................................2
                                                   6                       Procedural History ...................................................................................................3
                                                   7                       Plaintiffs’ Claims .....................................................................................................4
                                                   8   III.      ARGUMENT .......................................................................................................................6
                                                   9                       Legal Standard .........................................................................................................7
                                                  10                       Plaintiffs’ State Law Claims Are Expressly Preempted ..........................................7
                                                  11                       1.         The Challenged Label Statements Are Permissible
                                                                                      Structure/Function Claims ...........................................................................7
                                                  12
                                                                           2.         Plaintiffs’ Theory of the Case Is Inconsistent With and
              101 CALIFORNIA STREET, SUITE 3800




                                                  13                                  Contradicts Federal Law ............................................................................12
                   SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14   IV.       CONCLUSION ..................................................................................................................16
                         415-653-3750




                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28
                                                                                                                            i
                                                                                         MOTION FOR JUDGMENT ON THE PLEADINGS
                                                         Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 4 of 22



                                                   1                                                  TABLE OF AUTHORITIES

                                                   2                                                                                                                                     Page(s)

                                                   3   Cases

                                                   4   Bland v. Premier Nutrition Corporation,

                                                   5      19-cv-00875-RS .................................................................................................................. 1, 4, 6

                                                   6   Cafasso v. General Dynamics C4 Sys., Inc.,

                                                   7      637 F. 3d 1047 (9th Cir. 2011) ................................................................................................... 7

                                                   8   Caiazzo v. Premier Nutrition Corporation,

                                                   9      16-cv-06685-RS .......................................................................................................................... 6

                                                  10   Carrea v. Dreyer’s Grand Ice Cream, Inc.,

                                                  11      475 F. App’x 113 (9th Cir. 2012) ............................................................................................. 13

                                                  12   Dachauer v. NBTY, Inc.,
              101 CALIFORNIA STREET, SUITE 3800




                                                  13      913 F.3d 844 (9th Cir 2019) ..............................................................................................passim
                   SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14   Dent v. Premier Nutrition Corporation,
                         415-653-3750




                                                  15      16- cv-06721-RS ......................................................................................................................... 6

                                                  16   Eckler v. Wal-Mart Stores, Inc.,

                                                  17      2012 WL 5382218 (S.D. Cal. Oct 31, 2012) .............................................................................. 4

                                                  18   Fishon v. Premier Nutrition Corporation,

                                                  19      16-cv-06980-RS .......................................................................................................................... 6

                                                  20   In re Ford Tailgate Lit.,

                                                  21      11-cv-2953-RS, 2014 WL 1007066 (N.D. Cal. Mar. 12, 2014) ............................................... 16

                                                  22   Korolshteyn, v. Costco Wholesale Corp.,

                                                  23      2019 WL 2617043 (S.D. Cal. June 25, 2019) (appeal filed) .............................................. 14, 15

                                                  24   Kroessler v. CVS Health Corp.,

                                                  25      2019 WL 2164054 (S.D. Cal. May 16, 2019) (appeal filed) .............................................passim

                                                  26   Lux v. Premier Nutrition Corporation,

                                                  27      16-cv-06703-RS .......................................................................................................................... 6

                                                  28
                                                                                                                           ii
                                                                                        MOTION FOR JUDGMENT ON THE PLEADINGS
                                                         Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 5 of 22



                                                   1   Min Sook Shin v. Umekin USA, Inc.,

                                                   2      2019 WL 2338467 (9th Cir. June 3, 2019) (unpublished) ........................................................ 16

                                                   3   Mullins v. Premier Nutrition Corporation,

                                                   4      No. 13-cv-01271-RS ................................................................................................................... 3

                                                   5   Murray v. Elations Co. LLC,

                                                   6      2014 WL 3849911 (S.D. Cal. Aug 4, 2014) ............................................................................... 4

                                                   7   Padilla v. Costco Wholesale Corp.,

                                                   8      2013 WL 195769 (N.D. Ill. Jan 16, 2013) .................................................................................. 4

                                                   9   Qwest Commc’ns Corp. v. City of Berkeley,

                                                  10      208 F.R.D. 288 (N.D. Cal. 2002) ................................................................................................ 7

                                                  11   Ravinsky v. Premier Nutrition Corporation,

                                                  12      16-cv-06704-RS .......................................................................................................................... 6
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13   Robinson v. Bank of Am., NA,
VENABLE LLP

                         415-653-3750




                                                  14      525 F. App’x 580 (9th Cir. 2013) ............................................................................................... 7

                                                  15   Sandoval v. Premier Nutrition Corporation,

                                                  16      16-cv-06708-RS .......................................................................................................................... 6

                                                  17   Schupp v. Premier Nutrition Corporation,

                                                  18      17-cv-00054-RS .......................................................................................................................... 6

                                                  19   Simmons v. Premier Nutrition Corporation,

                                                  20      16-cv-07078-RS .......................................................................................................................... 6

                                                  21   Spencer v. Premier Nutrition Corporation,

                                                  22      16-cv-07090-RS .......................................................................................................................... 6

                                                  23   Taylor v. Premier Nutrition Corporation,

                                                  24      Case No. 3:16-cv-07097-RS ....................................................................................................... 6

                                                  25

                                                  26

                                                  27

                                                  28
                                                                                                      iii
                                                                              DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                            Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 6 of 22



                                                   1                         MEMORANDUM OF POINTS AND AUTHORITIES

                                                   2            Defendant Premier Nutrition Corporation (“Premier”) respectfully submits this

                                                   3   Memorandum in support of its Motion for Judgment on the Pleadings.1

                                                   4   I.       INTRODUCTION

                                                   5            Joint Juice is a dietary supplement that helps support joint health. Joint Juice’s labels and

                                                   6   advertisements state that the product can provide certain joint health benefits such as to “keep

                                                   7   cartilage lubricated and flexible,” “keep joints healthy and flexible,” and “maintain healthy and

                                                   8   happy joints.” The Joint Juice labels expressly state that the product “is not intended to diagnose,

                                                   9   treat, cure, or prevent any disease.” Nowhere on the product or relevant advertisements are the

                                                  10   words “joint pain” ever used as the product does not claim to relieve joint pain.

                                                  11            Dietary supplements, like Joint Juice, are regulated as a type of food by federal laws and

                                                  12   regulations.     Dietary supplements are not drugs.                Accordingly, federal law allows
              101 CALIFORNIA STREET, SUITE 3800




                                                  13   manufacturers/sellers of dietary supplements to make claims that consuming them will support and
                   SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14   maintain the healthy structure and functioning of the body (so called “structure/function” claims).
                         415-653-3750




                                                  15   21 U.S.C. § 343(r)(6).       However, dietary supplements may not make claims regarding the

                                                  16   prevention, cure, mitigation or treatment of any disease (e.g., protecting against developing cancer).

                                                  17            Plaintiffs are residents of ten states who seek to represent classes of Joint Juice purchasers

                                                  18   in their respective states. Plaintiffs contend they were misled by Joint Juice’s labeling and

                                                  19   advertising because they make representations regarding general joint health but in reality do not

                                                  20   actually “improve the health of joints and relieve joint pain.” (Related Action Compls. ¶ 4

                                                  21   (emphasis added)).2 Under recent authority from the Ninth Circuit, however, Plaintiffs’ theory of

                                                  22   liability is barred because it is inconsistent with and thus preempted by federal law. Dachauer v.

                                                  23   NBTY, Inc., 913 F.3d 844 (9th Cir 2019).

                                                  24

                                                  25   1
                                                        The instant Motion applies to all the above-captioned related cases. The factual allegations in the related
                                                       cases are identical with the exception of Bland. This Motion cites to paragraph numbers, which are the
                                                  26   same across all Complaints except Bland, as “Related Action Compls.” The Motion cites separately to the
                                                       relevant paragraph number in the Bland Complaint as “Bland Compl.”
                                                  27   2
                                                        Similarly, the Bland Complaint alleges that among other benefits, Premier “consistently conveyed to
                                                  28   consumers that drinking Joint Juice . . . reduces joint pain . . .” (Bland Compl. ¶ 18.)
                                                                                                            1
                                                                         DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                           Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 7 of 22



                                                   1           In Dachauer, a case decided earlier this year, the Ninth Circuit addressed the important

                                                   2   bright line between permissible “structure/function” claims and prohibited “disease claims.”

                                                   3   Dachauer, 913 at 848. Plaintiffs in that case alleged that certain representations regarding “heart

                                                   4   health” and “immune health” were false and misleading because the challenged products did not

                                                   5   actually “treat or prevent cardiovascular disease.” Id. at 846. The Ninth Circuit held that this theory

                                                   6   of liability was preempted, because plaintiffs may not require a valid structure/function claim to be

                                                   7   supported by proof that the product treats or prevents a disease. Id. at 848. The court explained

                                                   8   that such a theory of liability is inconsistent with federal law because it would “vitiate [federal

                                                   9   law’s] distinction between disease claims and structure/function claims.” Id. Emphasizing that the

                                                  10   distinction between the requirements for “structure/function” and “disease” claims “matters very

                                                  11   much,” the Ninth Circuit affirmed judgment against plaintiffs on the basis of preemption. Id.

                                                  12           Here, Plaintiffs’ lawsuits attempt to do precisely what the Ninth Circuit in Dachauer held
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13   is expressly preempted, namely, alleging that Premier’s valid general joint health structure/function
VENABLE LLP

                         415-653-3750




                                                  14   claims are allegedly false and misleading because the product does not relieve “joint pain” and

                                                  15   other symptoms of arthritis. Thus, Plaintiffs improperly seek to impose an obligation that Joint

                                                  16   Juice actually treat or prevent a disease simply because the product makes permissible

                                                  17   structure/function claims regarding general joint health. As the Ninth Circuit held in Dachauer,

                                                  18   “[t]hat requirement ‘is not identical to the requirement of [federal law]’” and would “vitiate [federal

                                                  19   law’s] distinction between disease claims and structure/function claims.” Dachauer, Inc., 913 F.3d

                                                  20   at 848. Accordingly, Plaintiffs’ claims are preempted and judgment should be entered against them.

                                                  21   II.     FACTUAL BACKGROUND3

                                                  22                   The Joint Juice Product

                                                  23           Joint Juice is a dietary supplement beverage that is marketed to help support joint health.

                                                  24   Its main ingredients include glucosamine hydrochloride (“glucosamine”), chondroitin sulfate

                                                  25   (“chondroitin”), and other vitamins and minerals. (Related Action Compls. ¶¶ 20-21; Bland Compl.

                                                  26   ¶¶ 14-15.) Joint Juice represents that it provides general joint health benefits including that it can

                                                  27   3
                                                         The allegations of fact stated herein are taken from Plaintiffs’ Complaints and other materials of which
                                                  28   the Court may take judicial notice or otherwise rely on for purposes of this Motion.
                                                                                                  2
                                                                          DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                           Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 8 of 22



                                                   1   help keep cartilage “lubricated and flexible” (Related Action Compls. ¶ 36; Bland Compl. ¶ 26),

                                                   2   provide “healthy and happy joints” (Related Action Compls. ¶ 32; Bland Compl. ¶ 23), and

                                                   3   “maintain joint function.” (Related Action Compls. ¶ 34.) Joint Juice’s labels state that the product

                                                   4   “is not intended to diagnose, treat, cure, or prevent any disease.” (Related Action Compls. ¶ 37;

                                                   5   Bland Compl. ¶ 27.) The challenged Joint Juice products include ready to drink supplement drinks,

                                                   6   on-the-go drink mixes, and easy shot supplements. (Related Action Compls. ¶ 2, note 1; Bland

                                                   7   Compl. ¶ 1, note 1.) Plaintiffs contend that the supposed deception is uniform across all Joint Juice

                                                   8   products. (Related Action Compls. ¶ 3; Bland Compl. ¶ 2). Plaintiffs do not allege that the words

                                                   9   “joint pain” appear on any of the challenged product labels or advertising. (See Related Action

                                                  10   Compls. ¶ 37; FNs 4 & 5; Bland Compl. ¶ 27.)

                                                  11                  Procedural History

                                                  12           Plaintiffs’ lawyers filed their first action against Premier in 2013. See Mullins v. Premier
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13   Nutrition Corporation, No. 13-cv-01271-RS (the “Lead Case”). In 2016, the Court granted
VENABLE LLP

                         415-653-3750




                                                  14   certification of a limited California class in the Lead Case but declined to extend the class to

                                                  15   consumers nationwide. (See Lead Case Dkt Nos. 134, 137.) The Court also denied Premier’s

                                                  16   motion for summary judgment finding that there was evidence from which a jury could decide that

                                                  17   the Joint Juice labeling and advertisements were false or misleading. (See Lead Case Dkt No. 133.)

                                                  18   On April 17, 2018, the Court entered an order dismissing the Lead Case. (See Lead Case Dkt No.

                                                  19   246.) Plaintiff in the Lead Case filed an appeal, which is currently pending before the Ninth Circuit.

                                                  20   (See Lead Case Dkt No. 253.) After this Court’s rulings on class certification and summary

                                                  21   judgment in the Lead Case, Plaintiffs’ lawyers filed additional actions with named plaintiffs from

                                                  22   various states in this Court.4 Between November 18, 2016 and January 15, 2019, Plaintiffs’ lawyers

                                                  23   filed 10 actions in this Court asserting identical factual allegations against Premier with named

                                                  24

                                                  25   4
                                                         Plaintiffs’ lawyers have also filed numerous other cases against other manufacturers making virtually
                                                  26   identical allegations about glucosamine dietary supplements in other jurisdictions, many of which have
                                                       been dismissed. See Murray v. Elations Co. LLC, 2014 WL 3849911, * 7 (S.D. Cal. Aug 4, 2014)
                                                  27   (dismissing claims regarding glucosamine dietary supplements); Padilla v. Costco Wholesale Corp., 2013
                                                       WL 195769, *4 (N.D. Ill. Jan 16, 2013) (same); Eckler v. Wal-Mart Stores, Inc., 2012 WL 5382218 (S.D.
                                                  28   Cal. Oct 31, 2012) (same).
                                                                                                  3
                                                                          DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                           Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 9 of 22



                                                   1   plaintiffs purporting to represent classes of consumers from ten different states. 5

                                                   2                   Plaintiffs’ Claims

                                                   3           Plaintiffs are residents of California, Connecticut, Florida, Illinois, Maryland,

                                                   4   Massachusetts, Michigan, New Mexico, New York and Pennsylvania. Each plaintiff purports to

                                                   5   represent “[a]ll persons who purchased in [their state] any Joint Juice Product.” (Related Action

                                                   6   Compls. 70; Bland ¶ 66.)

                                                   7           Plaintiffs allege that the following claims made on Joint Juice’s labeling, packaging, online

                                                   8   marketing, and advertisements are false or misleading:

                                                   9           •   “originally developed for pro athletes by orthopedic surgeon Kevin R. Stone, M.D. to
                                                  10               keep joints healthy and flexible” (Related Action Compls. ¶ 30; Bland Compl. ¶ 21.)

                                                  11           •   “for healthy, flexible joints” (Related Action Compls. ¶ 36; Bland Compl. ¶ 26.)

                                                  12           •   “helps keep cartilage lubricated & flexible” (Related Action Compls. ¶ 36; Bland
              101 CALIFORNIA STREET, SUITE 3800




                                                                   Compl. ¶ 26.)
                   SAN FRANCISCO, CA 94111




                                                  13
                                                               •
VENABLE LLP




                                                                   “a bottle a day keeps your joints in play” (Related Action Compls. ¶ 36; Bland Compl.
                         415-653-3750




                                                  14               ¶ 26.)
                                                  15
                                                               •   “Glucosamine works to lubricate your joints by helping cartilage tissue absorb water.
                                                  16               This helps cartilage perform its job of cushioning and mobility” (Related Action
                                                                   Compls. ¶ 31; Bland Compl. ¶ ¶ 22.)
                                                  17
                                                               •   “Taking glucosamine and chondroitin together—in the liquid formula found only in
                                                  18               Joint Juice products—ensures that you get a full day’s supply of glucosamine
                                                  19               (1,500 mg) and chondroitin to maintain healthy and happy joints” (Related Action
                                                                   Compls. ¶ 32; Bland Compl. ¶ 23.)
                                                  20
                                                               •   “my joints have gotten a little stiff lately and at first I thought I had to live with it
                                                  21               because of pro football and just getting older . . . the glucosamine and chondroitin
                                                                   lubricates and cushions the cartilage in my joints so I can move more easily . . . it
                                                  22               works great for anyone who likes to keep moving. . . glucosamine and chondroitin
                                                  23

                                                  24

                                                  25

                                                  26   5
                                                        Bland v. Premier Nutrition Corporation, 19-cv-00875-RS was originally filed in the Superior Court of
                                                  27   California, County of Alameda on January 15, 2019. Premier removed the action to this Court on February
                                                       19, 2019. (Bland Dkt No. 1.) Plaintiff Bland’s deadline to file a motion to remand the action to Superior
                                                  28   Court is July 25, 2019. (See Bland Dkt. No 33.)
                                                                                                  4
                                                                          DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                           Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 10 of 22



                                                   1               have been proven to help maintain joint function and mobility” (Related Action
                                                                   Compls. at ¶ 34: Joe Montana ad).6
                                                   2

                                                   3           Based on the products’ labels and advertising, Plaintiffs contend that they were misled into
                                                   4   believing that the “[p]roducts will improve the health of joints and relieve joint pain.” (Related
                                                   5   Action Compls. ¶ 4; see also Bland Compl. ¶¶ 17-18.) Plaintiffs define the “joint health benefit
                                                   6   representations” in their Complaints as the product’s ability to conjunctively “improve the health
                                                   7   of joints and relieve joint pain.” (Related Action Compls. ¶ 4 (emphasis added).)
                                                   8           Plaintiffs further contend that the products are “false and deceptive” because glucosamine
                                                   9   is not effective in providing the “represented joint health benefits,” i.e., relief of joint pain. (Related
                                                  10   Action Compls. ¶ 38; Bland Compl. ¶ 28.) Plaintiffs also allege that the clinical studies relied on
                                                  11   in the Complaints (Related Action Compls. ¶¶ 39-64; Bland Compl. ¶¶ 29-60) show that the
                                                  12   products are “ineffective in providing the joint health benefits”7 (Related Action Compls. ¶ 67;
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13   Bland Compl. ¶ 63); that the source of the deception is the false “joint health benefit
VENABLE LLP

                         415-653-3750




                                                  14   representations” (Related Action Compls. ¶ 68; Bland Compl. ¶ 64); that they relied on the “joint
                                                  15   health benefit representations” in making their purchases (Related Action Compls. ¶ 68; Bland
                                                  16   Compl. ¶ 64); and that the “only purpose for purchasing Joint Juice is to obtain the represented joint
                                                  17   health benefits.” (Related Action Compls. ¶ 69; Bland Compl. ¶ 65.) Accordingly, Plaintiffs’
                                                  18   theory of liability is based entirely on their supposed belief that Joint Juice would somehow relieve
                                                  19   joint pain or otherwise treat symptoms of arthritis. Based on this theory of liability, Plaintiffs bring
                                                  20   actions asserting the following claims:
                                                  21          1.     Spencer v. Premier Nutrition Corporation, 16-cv-07090-RS (claims for violation of
                                                                     Maryland Consumer Protection Act Md. Comm. Law Code §§13-301);
                                                  22

                                                  23

                                                  24
                                                       6
                                                         Plaintiffs also complain that Premier donates part of its proceeds to the Arthritis Foundation and includes
                                                  25   the Arthritis Foundation Logo on certain product packaging to explain to consumers its charitable giving.
                                                       The foundation logo is just that—an endorsement logo and not an objective representation regarding the
                                                  26   product’s “intended use.”
                                                       7
                                                  27    The clinical studies cited in the Complaints all concern the effectiveness of glucosamine and/or
                                                       chondroitin as treatments for joint pain and other symptoms of osteoarthritis. See Request for Judicial
                                                  28   Notice (“RJN”) filed herewith.
                                                                                                   5
                                                                           DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                           Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 11 of 22



                                                   1          2.     Sandoval v. Premier Nutrition Corporation, 16-cv-06708-RS (claims for violation
                                                                     of New Mexico Unfair Practices Act (NMUPA), N.M. Stat. § 57-12-3);
                                                   2
                                                              3.     Lux v. Premier Nutrition Corporation, 16-cv-06703-RS (claims for violation of
                                                   3                 Connecticut Unfair Trade Practices Act (CUTPA), C.G.S.A. § 42-110b);
                                                   4          4.     Caiazzo v. Premier Nutrition Corporation, 16-cv-06685-RS (claims for violation of
                                                                     Florida Deceptive and Unfair Trade Practices Act (FDUTPA) § 501.201);
                                                   5
                                                              5.     Dent v. Premier Nutrition Corporation, 16- cv-06721-RS (claims for violation of
                                                   6
                                                                     Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/2);
                                                   7
                                                              6.     Simmons v. Premier Nutrition Corporation, 16-cv-07078-RS (claims for violation of
                                                   8                 Michigan Consumer Protection Act § 445.903, Implied Warranty of
                                                                     Merchantability § 440.2314, Magnuson-Moss Warranty Act 15 U.S.C. § 2301,
                                                   9                 Unjust Enrichment);

                                                  10          7.     Ravinsky v. Premier Nutrition Corporation, 16-cv-06704-RS (claims for violation of
                                                                     Pennsylvania Unfair Trade Practices and Consumer Protection Law. 73 Pa. St
                                                  11                 § 201-1, Breach of Express Warranty, Breach of Implied Warranty of
                                                                     Merchantability, Magnuson-Moss Warranty Act 15 U.S.C. § 2301, Unjust
                                                  12                 Enrichment);
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13          8.     Schupp v. Premier Nutrition Corporation, 17-cv-00054-RS (claims for violation of
VENABLE LLP




                                                                     Massachusetts Consumer Protection Act, Mass. Gen. Laws 93A § 2);
                         415-653-3750




                                                  14

                                                  15          9.     Fishon v. Premier Nutrition Corporation, 16-cv-06980-RS (claims for violation of
                                                                     New York General Business Law § 349); and
                                                  16
                                                              10.    Bland v. Premier Nutrition Corporation, 19-cv-00875-RS (claims for violation of
                                                  17                 California Consumer Legal Remedies Act, Unfair Competition Law, unjust
                                                                     enrichment).8
                                                  18

                                                  19   III.    ARGUMENT

                                                  20           The Court should enter judgment on the pleadings pursuant to Rule 12(c) because Plaintiffs’

                                                  21   theory of liability is preempted by federal law. First, the FDA has issued clear regulations that the

                                                  22   challenged claims are structure/function claims and not implied or express disease claims. Second,

                                                  23   as noted above, recent Ninth Circuit authority prohibits Plaintiffs from challenging permissible

                                                  24   structure/function claims based on a product’s inability to treat disease (i.e., arthritis) or

                                                  25   characteristic symptoms of disease (i.e., joint pain). Accordingly, based on these principles,

                                                  26   Plaintiffs fail to state a cause of action under any theory of liability and judgment must be entered

                                                  27   8
                                                        Plaintiffs’ lawyers also filed an eleventh identical action, Taylor v. Premier Nutrition Corporation, Case
                                                  28   No. 3:16-cv-07097-RS, but that case has been dismissed pursuant to stipulation of the parties.
                                                                                                  6
                                                                          DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                           Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 12 of 22



                                                   1   against them.

                                                   2                   Legal Standard

                                                   3           “Rule 12(c) is ‘functionally identical’ to Rule 12(b)(6).” Cafasso v. General Dynamics C4

                                                   4   Sys., Inc., 637 F. 3d 1047, 1054 n.4 (9th Cir. 2011) (Qwest Commc’ns Corp. v. City of Berkeley,

                                                   5   208 F.R.D. 288, 291 (N.D. Cal. 2002) (“Rules 12(b)(6) and 12(c) are substantially identical; both

                                                   6   permit challenges to the legal sufficiency of the opposing party’s pleadings”). State law claims that

                                                   7   are preempted by federal law lack legal sufficiency. Thus, a court may enter judgment on the

                                                   8   pleadings where a plaintiff’s claims are preempted by federal law. Robinson v. Bank of Am., NA,

                                                   9   525 F. App’x 580, 582 (9th Cir. 2013) (affirming judgment on the pleadings for state law claims

                                                  10   that are preempted by federal law).

                                                  11                   Plaintiffs’ State Law Claims Are Expressly Preempted

                                                  12           Plaintiffs’ claims are inconsistent with and contradict federal law and are thus preempted.
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13   Subsection § 343(r)(6) of the Food Drug & Cosmetics Act (“FDCA”) provides that dietary
VENABLE LLP

                         415-653-3750




                                                  14   supplement labels can make structure/function claims but not disease claims. 21 U.S.C.

                                                  15   § 343(r)(6)(A). The FDCA contains an express preemption provision that prohibits state-law food

                                                  16   labeling requirements that are “not identical to the requirements of section 343(r).” 21 U.S.C. §

                                                  17   343-1(a)(5).9 The Ninth Circuit recently clarified that structure/function claims are permissible on

                                                  18   dietary supplements, and thus cannot be challenged under state consumer protection laws based on

                                                  19   a product’s alleged inability to treat disease or disease symptoms. Dachauer, Inc., 913 at 846

                                                  20   (FDCA preempts state law false advertising claims because challenged statements on supplement

                                                  21   labels were permissible structure/function claims).

                                                  22                   1.      The Challenged Label Statements Are Permissible Structure/Function
                                                                               Claims
                                                  23

                                                  24           The challenged label statements and advertisements are quintessential structure/function

                                                  25   claims. As noted above, the FDCA distinguishes between permissible “structure/function claims”

                                                  26   and impermissible disease claims. 21 U.S.C. § 343(r)(6). A structure/function claim “describes

                                                  27   9
                                                        This provision applies to supplements because supplements are deemed to be “food” for purposes of the
                                                  28   FDCA. 21 U.S.C. § 321(ff).
                                                                                                    7
                                                                            DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                        Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 13 of 22



                                                   1   the role of a nutrient or dietary ingredient intended to affect the structure or function in humans,”

                                                   2   or “characterizes the documented mechanism by which a nutrient of dietary ingredient acts to

                                                   3   maintain such structure or function,” but “may not claim to diagnose, mitigate, treat, cure, or

                                                   4   prevent a specific disease or class of diseases.” 21 U.S.C. § 343(r)(6). “A disease claim,

                                                   5   conversely, ‘claims to diagnose, mitigate, treat, cure, or prevent disease,’ either explicitly or

                                                   6   implicitly (such as by claiming that a product treats a disease’s ‘characteristic signs or symptoms’).”

                                                   7   Dachauer, 913 F.3d at 846 (citing 21 C.F.R. § 101.93(g)(2)(ii)). The FDA has issued a Final Rule

                                                   8   clarifying the distinction and providing real world examples of structure/function claims.10 For

                                                   9   example, a dietary supplement cannot claim to “prevent bone fragility in post-menopausal women”

                                                  10   because bone fragility is a characteristic symptom of osteoporosis. FDA Final Rule, 65 Fed. Reg.

                                                  11   at 1013. But a claim that a dietary supplement “helps build strong bones” is a permissible

                                                  12   structure/function claim. Id. at 1033.
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13          The challenged claims here are not disease claims. Just as claims that supplements maintain
VENABLE LLP

                         415-653-3750




                                                  14   “a healthy circulatory system,” “bowel regularity,” or “healthy lung function” are permissible

                                                  15   structure/function claims, so too are the challenged claims on Joint Juice products, e.g., “keep joints

                                                  16   healthy and flexible” and “helps keep cartilage lubricated and flexible.” Despite Plaintiffs’ alleged

                                                  17   belief that Joint Juice would “relieve joint pain,” the challenged claims themselves do not actually

                                                  18   claim to diagnose, treat, cure, mitigate or prevent any disease – either expressly or impliedly.

                                                  19   The FDA published its Final Rule in the Federal Register related to permissible structure/function

                                                  20   claims to clarify the distinction between structure/function claims and disease claims. FDA Final

                                                  21   Rule, 65 Fed Reg. at 1000 (“the final rule contains criteria to determine when a labeling statement

                                                  22   made about a dietary supplement constitutes a structure/function claim for which no prior FDA

                                                  23   review is required and when it constitutes a disease-related claim”).

                                                  24          Indeed, the FDA so clearly intended that claims regarding general joint health, such as those

                                                  25   challenged here, be considered structure/function claims that it used the distinction between treating

                                                  26   “joint pain” and helps “support cartilage and joint function” as an example of the bright line

                                                  27   10
                                                          See Regulations on Statements Made for Dietary Supplements Concerning the Effect of the Product on
                                                  28   the Structure or Function of the Body, 65 Fed. Reg. 1000-01 (Jan. 6, 2000) (the “FDA Final Rule”).
                                                                                                 8
                                                                         DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                        Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 14 of 22



                                                   1   between impermissible disease claims (the former) and permissible structure/function claims (the

                                                   2   later). See FDA File Rule, 65 Fed. Reg. at 1016-17 (“FDA also believes that ‘joint pain’ is

                                                   3   characteristic of arthritis. According to the Merck Manual, joint tenderness is the most sensitive

                                                   4   physical sign of rheumatoid arthritis [internal citation]. The claim ‘helps support cartilage and joint

                                                   5   function,’ on the other hand, would be a permissible structure/function claim, because it relates to

                                                   6   maintaining normal function rather than treating joint pain.”). Elsewhere in the Final Rule, the

                                                   7   FDA plainly states that “claims related to maintenance or support of joints” are proper

                                                   8   structure/function claims. FDA Final Rule, 65 Fed. Reg. at 1030. The Final Rule also explicitly

                                                   9   confirms that dietary supplements may use general terms such as “strengthen,” “improve,” and

                                                  10   “protect,” as part of a permissible structure/function claim. FDA Final Rule, 65 Fed Reg. at

                                                  11   1000-01; see also Dachauer, 913 F.3d. at 847.

                                                  12             Thus, pursuant to the regulatory regime specifically related to structure/function claims,
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13   including the FDA’s Final Rule that applies to the virtually identical structure/function general joint
VENABLE LLP

                         415-653-3750




                                                  14   health claims at issue in Plaintiffs’ Complaints, all of the representations challenged by Plaintiffs

                                                  15   are permissible structure/function claims:

                                                  16
                                                                        Challenged Claims                   Federal Regulation Permitting Permissible
                                                  17                                                               Structure Function Claim11

                                                  18    “originally developed for pro athletes by          “[t]he claim ‘helps support cartilage and joint
                                                        orthopedic surgeon Kevin R. stone, M.D. to         function,’ . . . would be a permissible
                                                  19    keep joints healthy and flexible” (Related         structure/function claim, because it relates to
                                                                                                           maintaining normal function rather than
                                                        Action Compls. ¶ 30; Bland Compl. ¶ 21)            treating joint pain.” 65 Fed. Reg. at 1016–17
                                                  20

                                                  21    “for healthy, flexible joints” “drink daily for    “claims related to maintenance or support of
                                                        healthy, flexible joints” (Related Action          joints . . . are appropriate structure/function
                                                  22    Compls. ¶ 36; Bland ¶ 26)                          statements [so long as not used in conjunction
                                                                                                           with a brand name that includes the term
                                                  23                                                       ‘pain’]” Id. at 1030

                                                  24    “helps keep cartilage lubricated & flexible”       “[t]he claim ‘helps support cartilage and joint
                                                        (Related Action Compls. 36; Bland Compl. ¶         function,’ . . . would be a permissible
                                                  25    26)                                                structure/function claim, because it relates to
                                                                                                           maintaining normal function rather than
                                                  26                                                       treating joint pain.” Id. at 1016–17

                                                  27
                                                       11
                                                  28        Citations are to the FDA Final Rule.
                                                                                                    9
                                                                            DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                        Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 15 of 22



                                                   1
                                                        “a bottle a day keeps your joints in play”         “[t]he claim ‘helps support cartilage and joint
                                                   2    (Related Action Compls. ¶ 36; Bland ¶ 26)          function,’ . . . would be a permissible
                                                                                                           structure/function claim, because it relates to
                                                   3                                                       maintaining normal function rather than
                                                                                                           treating joint pain.” Id. at 1016–17
                                                   4
                                                        “Taking glucosamine and chondroitin                “claims related to maintenance or support of
                                                   5    together—in the liquid formula found only in       joints . . . are appropriate structure/function
                                                        Joint Juice products—ensures that you get a        statements [so long as not used in conjunction
                                                   6                                                       with a brand name that includes the term
                                                        full day’s supply of glucosamine (1,500 mg)        ‘pain’]” Id. at 1030
                                                        and chondroitin to maintain healthy and happy
                                                   7    joints” (Related Action Compls.¶ 32; Bland ¶
                                                   8    23)

                                                   9    “My joints have gotten a little stiff lately and   Unlike “joint pain” which is a characteristic of
                                                        at first I thought I had to live with it because   arthritis, “support cartilage” is a “permissible
                                                  10    of pro football and just getting older . . . the   structure/function claim, because it relates to
                                                                                                           maintaining normal function rather than
                                                        glucosamine and chondroitin lubricates and         treating joint pain.” Id. at 1016-17
                                                  11    cushions the cartilage in my joints so I can
                                                  12    move more easily . . . it works great for
                                                        anyone who likes to keep moving. . .
              101 CALIFORNIA STREET, SUITE 3800




                                                        glucosamine and chondroitin have been
                   SAN FRANCISCO, CA 94111




                                                  13
                                                        proven to help maintain joint function and
VENABLE LLP

                         415-653-3750




                                                  14    mobility” (Related Action Compls.¶ 34: Joe
                                                        Montana ad)
                                                  15
                                                        “Glucosamine works to lubricate your joints        “claims related to maintenance or support of
                                                  16                                                       joints . . . are appropriate structure/function
                                                        by helping cartilage tissue absorb water. This
                                                        helps cartilage perform its job of cushioning      statements [so long as not used in conjunction
                                                  17                                                       with a brand name that includes the term
                                                        and mobility.” (Related Action Compls.¶ 31;        ‘pain’]” Id. at 1030
                                                  18    Bland ¶ 22)
                                                  19

                                                  20          The FDA also expressly considered the issue of when a structure/function claim nonetheless
                                                  21   can imply an impact on disease so as to constitute an “implied disease” claim. In doing so, the
                                                  22   FDA determined that “[i]mplied disease claims do not mention the name of a specific disease, but
                                                  23   refer to identifiable characteristics of a disease from which the disease itself may be inferred.” FDA
                                                  24   Final Rule, 65 Fed. Reg. at 1012. For example, the FDA Final Rule provides examples of such
                                                  25   implied disease claims where explicit terms including “reduces joint pain” are used. Id. at 1015.
                                                  26          Here, Plaintiffs do not allege anywhere in their respective Complaints that the words
                                                  27   “joint pain” appear on any Joint Juice product labels or advertisements. Plaintiffs’ claimed
                                                  28
                                                                                                 10
                                                                         DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                        Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 16 of 22



                                                   1   subjective belief that Joint Juice would “relieve joint pain” requires an implausible inference that

                                                   2   it would perform in the exact opposite way in which the product is advertised (i.e., that the products

                                                   3   do not diagnose, treat, cure or prevent a disease). Importantly, the FDA Final Rule rejects

                                                   4   Plaintiffs’ attempt to transmute a permissible structure/function claim into a disease claim based on

                                                   5   nothing more than a consumer’s subjective beliefs. Specifically, the FDA clarified that consumer

                                                   6   recognition or consumer surveys are “not required” and would be “impractical and inefficient” in

                                                   7   the determination of whether a claim is a structure/function claim or a disease claim. 65 Fed. Reg.

                                                   8   at 1007-08. The proposed rule sought to include such subjective indicia but the final rule eliminated

                                                   9   “reference to recognition of signs and symptoms by consumers or health professionals because

                                                  10   many comments objected that this standard would appear to require consumer testing. FDA has

                                                  11   replaced the recognition standard with an objective standard.” Id. The FDA Final Rule also

                                                  12   contemplated that some consumers may misunderstand the claim but that should not transform a
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13   permissible structure/function claim into a disease claim: “the criteria will not satisfy everyone.
VENABLE LLP

                         415-653-3750




                                                  14   For example, some of the claims considered to be structure/function claims may imply specific

                                                  15   disease prevention to some consumers.” Id. at 1011; see also id. at 1006 (“[t]he fact that some

                                                  16   consumers used a dietary supplement for medicinal purposes would not by itself be sufficient to

                                                  17   establish intended use as a drug.”). In the end, the FDA Final Rule created a uniform objective

                                                  18   standard of what constitutes a structure/function claim versus a disease claim. Id. at 1009 (the

                                                  19   “final rule creates uniform, enforceable requirements for structure/function claims.”).

                                                  20          The Southern District of California recently relied on the FDA Final Rule on this precise

                                                  21   issue and determined that joint health representations virtually identical to those challenged here

                                                  22   “are proper structure/function claims according to the federal requirements.” Kroessler v. CVS

                                                  23   Health Corp., 2019 WL 2164054, at *14 (S.D. Cal. May 16, 2019) (appeal filed). In Kroessler, a

                                                  24   case brought by the same lawyers representing Plaintiffs here, the plaintiff challenged claims for a

                                                  25   glucosamine product.      The challenged representations included “Joint Health,” “Supports

                                                  26   flexibility & range of motion,” “Glucosamine and Chondroitin help support and maintain the

                                                  27   structure of joints,” and “Glucosamine and Chondroitin work to support joint comfort while helping

                                                  28   to promote mobility.” Id. at *3-4. Relying on the Ninth Circuit’s holding in Dachauer, Judge
                                                                                                 11
                                                                         DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                        Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 17 of 22



                                                   1   Bencivengo emphasized the importance of drawing a distinction between structure/function claims

                                                   2   and disease claims holding that “it matters very much.” Id. at *5 (citing Dachauer, 913 F.3d at

                                                   3   848). The court compared the challenged claims to those in the FDA Final Rule and confirmed

                                                   4   that all were “proper structure/function claims according to the federal requirements” and “do not

                                                   5   suggest treatment or prevention of a disease.” Id. (citing FDA Final Rule, 65 Fed. Reg. at 1016-

                                                   6   17).

                                                   7           The same is true in the instant cases. The plain reading of the FDA Final Rule, the

                                                   8   overwhelming weight of the FDA guidance on virtually identical claims, and authority from the

                                                   9   Ninth Circuit and district courts all confirm that the challenged claims are permissible

                                                  10   structure/function claims.

                                                  11                   2.      Plaintiffs’ Theory of the Case Is Inconsistent With and Contradicts
                                                                               Federal Law
                                                  12
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13           Plaintiffs’ Complaints are based on the theory that Joint Juice’s labeling and advertising is
VENABLE LLP

                         415-653-3750




                                                  14   false and misleading because Joint Juice does not relieve joint pain or other characteristic symptom

                                                  15   of arthritis. As the Ninth Circuit recently held, this is a textbook case of preemption. Dachauer,

                                                  16   913 F.3d at 848 (“We hold that § 343-1(a)(5) preempts Plaintiff’s claims to the extent that he argues

                                                  17   that Defendants’ structure/function claims are false or misleading because their supplements do not

                                                  18   prevent cardiovascular disease.”).

                                                  19           As explained above, the FDCA includes express preemption language precluding any state

                                                  20   law imposed standard not identical to the federal law. 21 U.S.C. § 343-1(a)(5) (“no State or political

                                                  21   subdivision of a State may directly or indirectly establish under any authority or continue in effect

                                                  22   as to any food in interstate commerce” any “requirement respecting any claim of the type described

                                                  23   in section 343(r)(1) ... that is not identical to the requirement of section 343(r) ....”); see also Carrea

                                                  24   v. Dreyer's Grand Ice Cream, Inc., 475 F. App'x 113, 115 (9th Cir. 2012) (plaintiff “seeks to enjoin

                                                  25   and declare unlawful the very statement that federal law permits and defines. Such relief would

                                                  26   impose a burden through state law that is not identical to the requirements under section 343(r).

                                                  27   These claims are therefore expressly preempted.”). Therefore, Plaintiffs’ state law claims that Joint

                                                  28   Juice’s labeling and advertising are false or misleading because Joint Juice does not treat joint pain
                                                                                                    12
                                                                            DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                        Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 18 of 22



                                                   1   or other characteristic symptoms of arthritis impose additional and inconsistent requirements from

                                                   2   federal law, and are thus preempted.

                                                   3          The Ninth Circuit’s recent decision in Dachauer v. NBTY, Inc. is instructive. In Dachauer,

                                                   4   plaintiffs sued the maker of vitamin E supplements, alleging that claims that the supplements

                                                   5   “promote and support cardiovascular, circulatory, and heart health” were false and misleading

                                                   6   because the supplements do not prevent cardiovascular disease. Dachauer, 913 F.3d at 849. The

                                                   7   challenged representations included “support cardiovascular health,” “promote[] immune

                                                   8   function,” “immune health,” “heart health,” and “circulatory health.” Id. at 846. The Ninth Circuit

                                                   9   held that the labels “do not claim that [the products] treat or prevent cardiovascular disease” and

                                                  10   thus were structure/function claims pursuant to federal regulations. Id. at 848. The Ninth Circuit

                                                  11   emphasized the important distinction between the two types of claims, holding that the FDCA

                                                  12   “allows manufacturers of supplements to make general claims—such as ‘promotes heart health’—
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13   and to substantiate them with evidence that a supplement has some structural or functional effect
VENABLE LLP

                         415-653-3750




                                                  14   on a given part of the human body,” but does not require manufacturers also have evidence that

                                                  15   those structural or functional effects are effective to treat or prevent disease. Id. at 848. The Court

                                                  16   further held that plaintiffs’ contention that the structure/function claims were “false because the

                                                  17   supplements do not prevent cardiovascular disease . . . impose[d] a requirement under California

                                                  18   law that structure function claims . . . require proof that the supplement treats or prevents

                                                  19   cardiovascular disease” Id. at 848. Because “structure/function claims do not and may not claim

                                                  20   to treat or prevent disease[,]” arguments that the labels were false or misleading because the

                                                  21   supplements did not reduce heart disease or mortality were preempted by federal law as “not

                                                  22   identical to the requirements of [the FDCA]” Id.

                                                  23          The same result must follow here. Plaintiffs explicitly claim that the “joint health benefits”

                                                  24   that were not obtained from Joint Juice include the ability to “relieve joint pain” (a characteristic

                                                  25   symptom of arthritis). (Related Action Compls. ¶ 4; see also Bland Compl. ¶ 17-18.) But they do

                                                  26   not (and cannot) identify a single representation that actually promises to “relieve joint pain” or

                                                  27   any other symptom of arthritis. Nonetheless, more than twenty-five paragraphs of their Complaint

                                                  28   is devoted to listing the evidence they claim shows that glucosamine (and/or chondroitin) are
                                                                                                 13
                                                                         DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                        Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 19 of 22



                                                   1   supposedly not effective for the treatment of osteoarthritis or characteristic symptoms of

                                                   2   osteoarthritis. (Related Action Compls. ¶¶ 39-64; Bland Compl. ¶¶ 29-60; see also RJN.) Thus,

                                                   3   when Plaintiffs state that “glucosamine, alone or in combination with other ingredients including

                                                   4   chondroitin sulfate, is not effective in providing the represented joint health benefits” (Related

                                                   5   Action Compls. ¶ 38; Bland Compl. ¶ 28 (emphasis added)), they are demanding that Joint Juice

                                                   6   actually be effective at treating or preventing disease or characteristic disease symptoms (see

                                                   7   Related Action Compls. ¶ 4; Bland Compl. ¶¶ 17-18), a requirement inconsistent with and

                                                   8   contradictory to the federal regulatory scheme. See Dachauer, 913 F.3d at 849.

                                                   9          Plaintiffs also contend that they relied on the “joint health benefits” in making their purchase

                                                  10   decisions (Related Action Compls. ¶ 12; Bland Compl. ¶ 7) and that is the reason they have “been

                                                  11   and will continue to be deceived or misled by Defendant.” (Related Action Compls. ¶ 68; Bland

                                                  12   Compl. ¶ 64.) Plaintiffs’ entire Complaints are therefore premised on their demands for disease-
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13   level proof (i.e., that the product relieve joint pain) for claims that are in actuality, permissible
VENABLE LLP

                         415-653-3750




                                                  14   structure/function claims. However, as the Ninth Circuit held in Dachauer, that theory of liability

                                                  15   is “not identical to the requirements of section 343(r)(6)” and is thus preempted. Dachauer, 913

                                                  16   F.3d at 849.

                                                  17          To Premier’s knowledge, every district court that has addressed this same question of

                                                  18   preemption subsequent to Dachauer has found the claims to be preempted by federal law. See

                                                  19   Korolshteyn, v. Costco Wholesale Corp., 2019 WL 2617043, at *1 (S.D. Cal. June 25, 2019) (appeal

                                                  20   filed); Kroessler, 2019 WL 2164054, at *4. In Kroessler v. CVS Health Corp. for example,

                                                  21   plaintiffs challenged general joint health representations on a glucosamine product. Kroessler, 2019

                                                  22   WL 2164054, at *4. As discussed above, the court first relied on federal regulations and the FDA

                                                  23   Final Rule to determine that the challenged claims were plainly structure/function claims. Id. at

                                                  24   *5. The court held that the distinction between structure/function claims and disease claims

                                                  25   “matters very much” because plaintiff’s argument that the distinction is irrelevant to her state law

                                                  26   claims “would vitiate the FDCA’s distinction between disease claims and structure/function

                                                  27   claims.” Id. at *5 (citing Dachauer, 913 F.3d 848). The court further held that the FDA only

                                                  28   requires that a manufacturer have “competent and reliable scientific evidence” of a
                                                                                                 14
                                                                         DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                        Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 20 of 22



                                                   1   structure/function claim and “citation to studies does not equate to Defendant lacking competent

                                                   2   and reliable scientific evidence of its own.” Id. at *4. The court concluded that because plaintiff’s

                                                   3   theory of liability was inconsistent with federal law, all of plaintiff’s claims were therefore

                                                   4   preempted. Id. at *5 (“Plaintiff’s state law false advertising claims . . . are preempted and therefore

                                                   5   are dismissed with prejudice.”).

                                                   6           Similarly, in Korolshteyn, v. Costco Wholesale Corp., plaintiff sued a manufacturer of

                                                   7   Gingko supplement products alleging the labeling was false and misleading. Korolshteyn, 2019

                                                   8   WL 2617043, at *1. The court held that that challenged claims were “permissible structure/function

                                                   9   claims pursuant to the FDA’s guidance . . . [because] they do not suggest disease prevention or

                                                  10   treatment.”12 The court held that plaintiffs’ claims would “alter or add to the requirement that the

                                                  11   manufacturer has substantiation . . . [and] directly or indirectly impose obligations or contain

                                                  12   provisions not identical to the federal requirements.” Id. at *4.13 Accordingly, plaintiff’s state law
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13   claims were held preempted and judgment was entered against plaintiff. Id.
VENABLE LLP

                         415-653-3750




                                                  14           The same is true here. Under Dachauer, Kroessler, and Korolshteyn, Plaintiffs’ theory that

                                                  15   the general joint health structure/function claims are false and misleading because they fail to

                                                  16   relieve joint pain or other characteristic symptoms of arthritis are preempted. Accordingly, Premier

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25   12
                                                         The challenged claims in Korolshteyn included representations that the product “supports alertness &
                                                       memory,” “can help with mental clarity and memory,” “maintain healthy blood flow to the brain and assist
                                                  26   metal clarity and memory, especially occasional mild memory problems associates with aging.” Id. at *1.
                                                       13
                                                  27      The court also clarified that the existence of conflicting scientific evidence might conceivably create a
                                                       genuine dispute of material fact for a fact-finder, it does “not foreclose a finding that Plaintiff’s claims are
                                                  28   preempted under the NLEA and the Court must first address the issue of preemption.” Id. at *3.
                                                                                                   15
                                                                           DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                        Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 21 of 22



                                                   1   is entitled to judgment on the pleadings on all of Plaintiffs’ claims.14

                                                   2   IV.     CONCLUSION

                                                   3           For the foregoing reasons, the Court should enter judgment against Plaintiffs on the grounds

                                                   4   that their claims are preempted by federal law.

                                                   5
                                                                                                          VENABLE LLP
                                                   6    Dated: July 18, 2019
                                                   7                                                      By:         /s/ Angel A. Garganta
                                                                                                                      ANGEL A. GARGANTA
                                                   8
                                                                                                          Angel A. Garganta (163957)
                                                   9                                                      Jessica L. Grant (178138)
                                                                                                          Amit Rana (291912)
                                                  10                                                      Yuhan Chi (324072)
                                                                                                          101 California Street, Suite 3800
                                                  11                                                      San Francisco, CA 94111
                                                                                                          Tel: (415) 653-3750
                                                  12
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13                                                      Attorneys for Defendant
VENABLE LLP

                         415-653-3750




                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20
                                                       14
                                                  21      Plaintiffs’ claims for breach of express warranty, breach of implied warranty of merchantability,
                                                       violation of the Magnuson-Moss Warranty Act, and unjust enrichment. (Ravinsky Compl. (16-cv-6704) at
                                                  22   ¶¶ 78-84, 92-119; Avery Comp. (16-cv-7078) Compl. at ¶¶ 87-114; Bland Compl. at ¶¶ 99-104) are
                                                       premised on the identical factual allegations and the same defective theory that Premier must have
                                                  23   disease-level proof to support its structure/function claims. Thus, these claims fail for the same reasons
                                                       discussed above. See, e.g., Kroessler, 2019 WL 2164054 at *5 (finding plaintiff’s express warranty claim
                                                  24   to be also preempted where it is “premised on the same theory” as the plaintiff’s preempted CLRA and
                                                       UCL claims); In re Ford Tailgate Lit., 11-cv-2953-RS, 2014 WL 1007066, at *5 (N.D. Cal. Mar. 12,
                                                  25   2014) (“To the extent unjust enrichment is available as an independent claim . . . it will not stand where
                                                       the claim simply mirrors other statutory or tort claims.”); see also Min Sook Shin v. Umekin USA, Inc.,
                                                  26   2019 WL 2338467, at *1 (9th Cir. June 3, 2019) (unpublished) (affirming lower court’s dismissal of
                                                       MMWA claim, because, while the plaintiff “purports to bring an MMWA implied warranty claim, [] the
                                                  27   claim relies upon facts stated in [supplement-maker-defendant’s] written statements. The federal Food,
                                                       Drug, and Cosmetic Act . . . not the MMWA, governs ‘the making or content of’ written warranties on
                                                  28   [defendant’s] products.”).
                                                                                                  16
                                                                          DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                        Case 3:16-cv-06980-RS Document 48 Filed 07/18/19 Page 22 of 22



                                                   1                                    CERTIFICATE OF SERVICE

                                                   2          I hereby certify that on July 18, 2019, I electronically filed the foregoing with the Clerk of

                                                   3   the Court using the CM/ECF system which will send notification of such filing to the e-mail

                                                   4   addresses denoted on the Electronic Mail Notice List, and I hereby certify that I have mailed the

                                                   5   foregoing document or paper via the United States Postal Service to the non-CM/ECF participants

                                                   6   indicated on the Electronic Mail Notice List.

                                                   7          I certify under penalty of perjury under the laws of the United States of America that the

                                                   8   foregoing is true and correct. Executed on July 18, 2019.

                                                   9                                                                 /s/ Angel A. Garganta
                                                  10                                                                ANGEL A. GARGANTA

                                                  11                                                   VENABLE LLP
                                                                                                       101 California Street, Suite 3800
                                                  12                                                   San Francisco, CA 94111
                                                                                                       Tel: (415) 653-3750
              101 CALIFORNIA STREET, SUITE 3800




                                                                                                       Fax: (415)653-3755
                   SAN FRANCISCO, CA 94111




                                                  13
                                                                                                       agarganta@venable.com
VENABLE LLP

                         415-653-3750




                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                                                                                                  CERTIFICATE OF SERVICE
